Exhibit 10.14

MANAGEMENT AGREEMENT

AGREEMENT made as of the 1st day of September, 2012, is by and among CERES
MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”), EMERGING CTA
PORTFOLIO L.P., a New York limited partnership (the “Partnership”) and THE
CAMBRIDGE STRATEGY (ASSET MANAGEMENT) LIMITED, a limited liability company
incorporated in England and Wales (“Cambridge” or the “Advisor”).

W I T N E S S E T H :

WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation, such trading to be conducted directly or through an investment in
Cambridge Master Fund L.P., a Delaware limited partnership (the “Master Fund”)
of which CMF is the general partner and Cambridge is the advisor; and

WHEREAS, the Fourth Amended and Restated Limited Partnership Agreement dated as
of May 1, 2012 (the “Partnership Agreement”), permits CMF to delegate to one or
more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership, which advisors may or may not have any prior experience
managing client funds; and

WHEREAS, the Advisor is authorized and regulated in the United Kingdom by the
Financial Services Authority (“FSA”), is registered as an investment adviser
with the U.S. Securities and Exchange Commission (“SEC”) and is exempt from
registration as a commodity trading advisor with the Commodity Futures Trading
Commission (“CFTC”); and

WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of the National Futures Association
(“NFA”); and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement.

NOW, THEREFORE, the parties agree as follows:

1. DUTIES OF THE ADVISOR. (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to it from
time to time by CMF in commodity interests, including commodity futures
contracts, options, spot and forward contracts. The Advisor may also engage in
swap transactions and other derivative transactions on behalf of the Partnership
with the prior written approval of CMF. All such trading on behalf of the
Partnership shall be in accordance with the trading strategies and trading
policies set forth in the Partnership’s Private Placement Offering Memorandum
and Disclosure Document dated May 1, 2012, as supplemented (the “Memorandum”),
and as such trading policies may be changed from time to time upon receipt by
the Advisor of prior written notice of such change, and pursuant to



--------------------------------------------------------------------------------

the trading strategy selected by CMF to be utilized by the Advisor in managing
the Partnership’s assets. CMF has initially selected the Advisor’s Asian Markets
Alpha Programme (the “Program”) to manage the Partnership’s assets allocated to
it. Any open positions or other investments at the time of receipt of such
notice of a change in trading policy shall not be deemed to violate the changed
policy and shall be closed or sold in the ordinary course of trading. The
Advisor may not deviate from the trading policies set forth in the Memorandum
without the prior written consent of the Partnership given by CMF. The Advisor
makes no representation or warranty that the trading to be directed by it for
the Partnership will be profitable or will not result in losses.

(b) CMF acknowledges receipt of the description of the Program, attached hereto
as Appendix A. All trades made by the Advisor for the account of the
Partnership, whether directly or indirectly through the Master Fund, shall be
made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor. However, the Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant or
independent floor broker and any give-up or floor brokerage fees are approved in
advance by CMF. All give-up or similar fees relating to the foregoing shall be
paid by the Partnership after all parties have executed the relevant give-up
agreements (by original, fax copy or email copy).

(c) The initial allocation of the Partnership’s assets to the Advisor will be
made to the Program, as described in the Memorandum provided that CMF and the
Partnership agree that, for so long as the Partnership trades through the Master
Fund, the amount of leverage applied to the assets of the Partnership allocated
to the Advisor by CMF shall be in accordance with the terms of the agreement by
and among CMF, the Master Fund and the Advisor, dated as of September 1, 2012,
as such agreement may be amended from time to time. In the event the Advisor
wishes to use a trading system or methodology other than or in addition to the
Program in connection with its trading for the Partnership, either in whole or
in part, it may not do so unless the Advisor gives CMF prior written notice of
its intention to utilize such different trading system or methodology and CMF
consents thereto in writing. In addition, the Advisor will provide five days’
prior written notice to CMF of any change in the trading system or methodology
to be utilized for the Partnership which the Advisor deems material. If the
Advisor deems such change in system or methodology or in markets traded to be
material, the changed system or methodology or markets traded will not be
utilized for the Partnership without the prior written consent of CMF, which
shall not be unreasonably withheld or delayed. In addition, the Advisor will
notify CMF of any changes to the trading system or methodology that would
require a change in the description of the trading strategy or methods described
in Appendix A or the Memorandum, as applicable, to be materially inaccurate.
Further, the Advisor will provide the Partnership with a current list of all
commodity interests to be traded for the Partnership’s account and the Advisor
will not trade any additional commodity interests for such account without
providing notice thereof to CMF and receiving CMF’s written approval. The
Advisor also agrees to provide CMF, on a monthly basis, with a written report of
the assets under the Advisor’s management together with all other matters deemed
by the Advisor to be material

 

- 2 -



--------------------------------------------------------------------------------

changes to its business not previously reported to CMF. The Advisor further
agrees that it will convert foreign currency balances (not required to margin
positions denominated in a foreign currency) to U.S. dollars no less frequently
than monthly. U.S. dollar equivalents in individual foreign currencies of more
than $100,000 will be converted to U.S. dollars within one business day after
such funds are no longer needed to margin foreign positions.

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF in
good faith to be made in any filings required by federal or state law or NFA
rule or order. Notwithstanding Sections 1(d) and 4(d) of this Agreement, the
Advisor is not required to disclose the actual trading results of proprietary
accounts of the Advisor or its principals unless CMF reasonably determines in
good faith that such disclosure is required in order to fulfill its fiduciary
obligations to the Partnership or the reporting, filing or other obligations
imposed on it by federal or state law or NFA rule or order. The Partnership and
CMF acknowledge that the trading advice to be provided by the Advisor is a
property right belonging to the Advisor and that they will keep all such advice
confidential and they agree that in the event of a breach of such
confidentiality by either one of them damages might not be a sufficient remedy
and that as a result injunctive or other equitable relief may be obtained in
respect of any such breach or anticipated breach.

(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion. The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.

(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month. The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor. CMF will use its best efforts to give two business days’ prior
notice to the Advisor of any reallocations or liquidations. For the avoidance of
doubt, the Advisor will not be liable for any losses incurred in the
Partnership’s account in respect of any such liquidation required by CMF
pursuant to this Section 1(f).

(g) Except for the losses referred to in Section 1(f), the Advisor shall assume
financial responsibility for any errors committed or caused by it in
transmitting orders for the purchase or sale of commodity interests for the
Partnership’s account including payment to the brokers of the floor brokerage
commissions, exchange, NFA fees, and other transaction charges

 

- 3 -



--------------------------------------------------------------------------------

and give-up charges incurred by the brokers on such trades. The Advisor’s errors
shall include, but not be limited to, inputting improper trading signals or
communicating incorrect orders to the commodity brokers. The Advisor shall have
an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership.

2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
or any other person whatsoever for any acts or omissions of any other trading
advisor to the Partnership.

3. COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 15% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership (the “Incentive Fee”) and (ii) a monthly fee for
professional management services equal to 1.5% per year of the month-end Net
Assets of the Partnership allocated to the Advisor (computed monthly by
multiplying the Partnership’s Net Assets allocated to the Advisor as of the last
business day of each month by 1.5% and dividing the result thereof by 12) (the
“Management Fee”).

(b) “Net Assets of the Partnership” shall have the meaning set forth in
Section 7(d)(2) of the Partnership Agreement and, unless the Advisor consents in
writing, without regard to further amendments thereto, provided that in
determining the Net Assets of the Partnership on any date, no adjustment shall
be made to reflect any distributions, redemptions, administrative fees or
incentive fees accrued or payable as of the date of such determination.

(c) “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or capital distributions, if any, made during the fiscal period decreased by
interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts. Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership. Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership. No
Incentive Fee shall be paid to the Advisor until the end of the first full
calendar quarter of the Advisor’s trading for the Partnership, which fee shall
be based on New Trading Profits (if any) earned from the commencement of trading
by the Advisor on behalf of the Partnership through the end of the first full
calendar quarter of such trading. Interest income earned, if any, will not be
taken into account in

 

- 4 -



--------------------------------------------------------------------------------

computing New Trading Profits earned by the Advisor. If Net Assets of the
Partnership allocated to the Advisor are reduced due to redemptions,
distributions or reallocations (net of additions), there will be a corresponding
proportional reduction in the related loss carryforward amount that must be
recouped before the Advisor is eligible to receive another Incentive Fee.

(d) Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
Management Fee shall be prorated to the effective date of termination. If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.

(e) The provisions of this Section 3 shall survive the termination of this
Agreement.

4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by the Advisor
hereunder are not to be deemed exclusive. CMF on its own behalf and on behalf of
the Partnership acknowledges that, subject to the terms of this Agreement, the
Advisor and its officers, directors, employees and shareholder(s), may render
advisory, consulting and management services to other clients and accounts. The
Advisor and its officers, directors, employees and shareholder(s) shall be free
to trade for their own accounts and to advise other investors and manage other
commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership. However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.

(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit. The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts.
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for any
other client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any

 

- 5 -



--------------------------------------------------------------------------------

other client or account in any manner, it being acknowledged, however, that
different trading programs, strategies or methods may be utilized for differing
sizes of accounts, accounts with different trading policies, accounts
experiencing differing inflows or outflows of equity, accounts that commence
trading at different times, accounts that have different portfolios or different
fiscal years, accounts utilizing different executing brokers and accounts with
other differences, and that such differences may cause divergent trading
results.

(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.

(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other commodity trading accounts managed by the Advisor or its
principals, if any, as shall be reasonably requested by CMF. The Advisor
presently believes and represents that existing speculative position limits will
not materially adversely affect its ability to manage the Partnership’s account
given the potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.

5. TERM. (a) This Agreement shall continue in effect until June 30, 2013. CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period. After June 30, 2013, CMF may terminate this Agreement at
any month-end upon 30 days’ notice to the Advisor. At any time during the term
of this Agreement, CMF may elect immediately to terminate this Agreement upon 5
days’ notice to the Advisor if (i) the Net Asset Value per unit shall decline as
of the close of business on any day to $400 or less; (ii) the Net Assets of the
Partnership allocated to the Advisor (adjusted for redemptions, distributions,
withdrawals or reallocations, if any) decline by 20% or more as of the end of a
trading day from such Net Assets’ previous highest value; (iii) limited partners
owning at least 50% of the outstanding units of the Partnership shall vote to
require CMF to terminate this Agreement; (iv) the Advisor fails to comply with
the terms of this Agreement; (v) CMF, in good faith, reasonably determines that
the performance of the Advisor has been such that CMF’s fiduciary duties to the
Partnership require CMF to terminate this Agreement; (vi) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership; or (vii) the Advisor fails to conform
to the trading policies set forth in the Partnership Agreement or the Memorandum
as they may be changed from time to time. At any time during the term of this
Agreement, CMF may elect immediately to terminate this Agreement if (i) the
Advisor merges, consolidates with another entity, sells a substantial portion of
its assets, or becomes bankrupt or insolvent; (ii) David Russell Thompson dies,
becomes incapacitated, leaves the employ of the Advisor, ceases to control the
Advisor or is otherwise not managing the trading programs or systems of the
Advisor; (iii) the Advisor’s registration with the FSA or any other regulatory
authority, is terminated or suspended, or the Advisor is no longer entitled to
rely on an exemption from registration with the CFTC as a commodity trading
advisor; (iv) the Advisor fails to register as a commodity trading advisor with
the CFTC and become a member of NFA on

 

- 6 -



--------------------------------------------------------------------------------

or before December 31, 2012; or (v) CMF reasonably believes that the Advisor has
or may contribute to any material operational, business or reputational risk to
CMF or CMF’s affiliates. This Agreement will immediately terminate upon
dissolution of the Partnership or upon cessation of trading by the Partnership
prior to dissolution.

(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Memorandum are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2013; or (iii) in the event that CMF or the
Partnership fails to comply with the terms of this Agreement. The Advisor may
immediately terminate this Agreement if (i) CMF’s registration as a commodity
pool operator or its membership in NFA is terminated or suspended or (ii) the
Partnership merges, consolidates with another entity, sells a substantial
portion of its assets, or becomes bankrupt or insolvent.

(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.

6. INDEMNIFICATION. (a)(i) In any threatened, pending or completed action, suit,
or proceeding to which the Advisor was or is a party or is threatened to be made
a party arising out of or in connection with this Agreement or the management of
the Partnership’s assets by the Advisor or the offering and sale of units in the
Partnership, CMF shall, subject to subsection (a)(iii) of this Section 6,
indemnify and hold harmless the Advisor against any loss, liability, damage,
fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, bad faith, recklessness, intentional
misconduct, or a breach of its fiduciary obligations to the Partnership as a
commodity trading advisor, unless and only to the extent that the court or
administrative forum in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
circumstances of the case, the Advisor is fairly and reasonably entitled to
indemnity for such expenses which such court or administrative forum shall deem
proper; and further provided that no indemnification shall be available from the
Partnership if such indemnification is prohibited by Section 16 of the
Partnership Agreement. The termination of any action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
the Advisor did not act in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Partnership.

(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.

 

- 7 -



--------------------------------------------------------------------------------

(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.

(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.

(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, directors, shareholder(s) and employees and the term
“CMF” shall include the Partnership.

(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the material breach of any representations and warranties or
covenants made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if (i) there has been a
final judicial or regulatory determination, or a written opinion of an
arbitrator pursuant to Section 14 hereof, to the effect that such acts or
omissions violated the terms of this Agreement in any material respect or
involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)), or
(ii) there has been a settlement of any action or proceeding with the Advisor’s
prior written consent.

(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation, cost
or expense (including, without limitation, attorneys’ and accountants’ fees,
collection fees, court costs and other legal expenses), judgments, awards and
amounts including amounts paid in settlement incurred in connection therewith.

(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such

 

- 8 -



--------------------------------------------------------------------------------

person shall be indemnified only for that portion of the loss, liability,
damage, cost or expense incurred in such action, suit or proceeding which
relates to the matters for which indemnification can be made.

(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.

(e) The provisions of this Section 6 shall survive the termination of this
Agreement.

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) The Advisor represents and warrants that:

(i) All references to the Advisor and its principals in the Memorandum, if any,
are accurate in all material respects and as to them the Memorandum does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make the statements therein not misleading, except that
with respect to Table B and any other pro forma or hypothetical performance
information in the Memorandum, if any, this representation and warranty extends
only to the underlying data made available by the Advisor for the preparation
thereof and not to any hypothetical or pro forma adjustments. Subject to such
exception, all references to the Advisor and its principals, if any, in the
Memorandum or a supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Memorandum in connection with
the offering of the Partnership’s units, be accurate in all material respects.

(ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein. The Advisor’s performance tables have been examined by an independent
certified public accountant and the report thereon has been provided to CMF. The
Advisor will have its performance tables so examined no less frequently than
annually during the term of this Agreement.

(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser. The Advisor is
exempt from registration with the CFTC as a commodity trading advisor, is
authorized and regulated by the FSA, is registered as an investment adviser with
the SEC and is in compliance with any such other registration and licensing
requirements as shall be necessary to enable it to perform its obligations
hereunder. The Advisor agrees to maintain and renew such registrations and
licenses during the term of this Agreement. The Advisor agrees that it will
register as a commodity trading advisor with the CFTC and become a member of NFA
on or before December 31, 2012.

(iv) The Advisor is a corporation duly organized, validly existing and in good
standing under the laws of England and Wales and has full corporate power and
authority to enter into this Agreement and to provide the services required of
it hereunder.

 

- 9 -



--------------------------------------------------------------------------------

(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.

(vii) At any time during the term of this Agreement that an offering memorandum
or prospectus relating to the units is required to be delivered in connection
with the offer and sale thereof, the Advisor agrees upon the request of CMF to
promptly provide the Partnership with such information as shall be necessary so
that, as to the Advisor and its principals, such offering memorandum or
prospectus is accurate.

(b) CMF represents and warrants for itself and the Partnership that:

(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.

(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(iv) CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(v) CMF is registered as a commodity pool operator and is a member of NFA and is
in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and it
will maintain and renew such registrations and membership during the term of
this Agreement.

(vi) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

(vii) The Partnership is a qualified eligible person as defined in CFTC Rule 4.7
under the Commodity Exchange Act.

8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a) The Advisor agrees as follows:

(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.

 

- 10 -



--------------------------------------------------------------------------------

(ii) The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, shareholder(s), employees, agents or representatives;
regardless of whether such investigation, suit, action or proceeding also
involves CMF. The Advisor will provide CMF with copies of any correspondence
(including, but not limited to, any notice or correspondence regarding the
violation, or potential violation, of position limits) from or to the CFTC, NFA
or any commodity exchange in connection with an investigation or audit of the
Advisor’s business activities.

(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other commodity
trading account managed by the Advisor. The Advisor acknowledges its obligation
to review the Partnership’s positions, prices and equity in the account managed
by the Advisor daily and within two business days to notify, in writing, the
broker and CMF and the Partnership’s brokers of (A) any error committed by the
Advisor or its principals or employees; (B) any trade which the Advisor believes
was not executed in accordance with its instructions; and (C) any discrepancy
with a value of $10,000 or more (due to differences in the positions, prices or
equity in the account) between its records and the information reported on the
account’s daily and monthly broker statements.

(iv) The Advisor will maintain a net worth of not less than $250,000 during the
term of this Agreement.

(v) The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.

(vi) CMF shall have the right for a period of 24 months following the date of
this Agreement to allocate up to $150,000,000 in assets to the Advisor’s Program
on behalf of any collective investment vehicle or account operated or managed by
CMF and the Advisor represents that such allocation will not exceed the capacity
limits of the Program.

(b) CMF agrees for itself and the Partnership that:

(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.

(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

 

- 11 -



--------------------------------------------------------------------------------

9. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.

10. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.

11. AMENDMENT. This Agreement may not be amended except by the written consent
of the parties.

12. NOTICES. All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

If to CMF or to the Partnership:

Ceres Managed Futures LLC

522 Fifth Avenue, 14th Floor

New York, New York 10036

Attention: Walter Davis

Email: walter.davis@morganstanleysmithbarney.com

If to the Advisor:

The Cambridge Strategy (Asset Management) Limited

Berger House

36-38 Berkley Square, 7th Floor

Mayfair, London W1J5AE

United Kingdom

Attention: Tony Henry

Email: legalnotices@thecambridgestrategy.com

13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14. ARBITRATION. The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City. Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.

 

- 12 -



--------------------------------------------------------------------------------

15. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to this
Agreement, except that certain persons not parties to this Agreement may have
rights under Section 6 hereof.

16. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
including via facsimile or email, each of which is an original and all of which
when taken together evidence the same agreement.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

- 13 -



--------------------------------------------------------------------------------

17. CFTC DISCLOSURE NOTICE. CMF, the Partnership and the Advisor agree that the
following disclosure shall apply at such time as the Advisor obtains
registration as a commodity trading advisor with the CFTC and files with NFA a
claim of exemption pursuant to CFTC Rule 4.7(c):

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By  

/s/ Walter Davis

  Walter Davis   President and Director EMERGING CTA PORTFOLIO L. P. By:   Ceres
Managed Futures LLC   (General Partner) By  

/s/ Walter Davis

  Walter Davis   President and Director THE CAMBRIDGE STRATEGY (ASSET
MANAGEMENT) LIMITED By  

/s/ David Russell Thompson

  David Russell Thompson   Chief Investment Officer

 

- 14 -



--------------------------------------------------------------------------------

Appendix A

The Asian Markets Alpha Programme

The Advisor employs a series of systematic proprietary decision tools to
identify trading opportunities in the global currency markets. The process
combines three types of trading strategies: a systematic technical strategy, a
systematic fundamental strategy and a Market Information Strategy. These trading
tools are utilized in a set of systematic strategies which are combined into
investment portfolios and are designed to perform across diverse market
environments. The Systematic Fundamental Strategy is used in the Asian currency
section of the Advisor’s portfolios and reflects a predetermined set of
positions designed to reflect ‘market’ views on the relative attractiveness of
Asian currencies versus the US dollar. Assets are allocated to the Systematic
Fundamental Strategy based on a proprietary measure of volatility in the global
currency markets (in highly volatile markets the allocation is reduced and when
volatility is low the allocation is increased). The Market Information Strategy
leverages the experience and global network of the portfolio managers to
understand and exploit the behavior of other market participants and to
participate in hedging and investment flows. The Advisor believes that long run
success is achieved through successful mitigation of downside returns with risk
controlled at the portfolio, strategy and individual trade levels.

 

- 15 -